Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/14/2022 has been entered and made of record.  Claims 1, 7 and 8 have been amended.  Claims 1, 5-8 remain pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification – paragraph [0023] line 4 - sensor, a LIDAR  (light detection and ranging) and other arbitrary sensors that
Claim 6 – line 3 and a LIDAR (light detection and ranging).

Allowable Subject Matter
Claims 1 and 5-8 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding to claim 1, Applicant argued on page 6-8 “In the rejection of claim 1 as anticipated by Sekiguchi, the Examiner cites paragraphs 0046- 0055 of Sekiguchi as allegedly teaching that the movement amount likelihoods are integrated, only within a range of the moving object, based at least in part on the obstacle map and the movement amount determined in a preceding operation cycle. Applicant must respectfully disagree with the Examiner's interpretation of Sekiguchi, taking the amended claims into consideration. 
Sekiguchi in paragraphs 0047-0055 describes calculating the fusion existence probability, calculating the existence probability and calculating a current acceleration. However, Sekiguchi does not describe integrating movement amount likelihoods based on an obstacle map and a movement amount determined in a preceding operation cycle. Furthermore, Sekiguchi does not describe integrating movement amount likelihoods only for sampling points within a predetermined range of the moving object. As such, Sekiguchi fails to teach or suggest that the movement amount likelihoods are integrated based at least in part on the obstacle map and the movement amount determined in a preceding operation cycle and are integrated only for sampling points located within a predetermined range between a position of the object, determined in the preceding operation cycle, and the sampling points, as claimed.
In the rejection of claim 1 based on Sekiguchi in view of Tokoro, the Examiner cites paragraphs 0024-0027 and 0048 of Tokoro as allegedly teaching that the movement amount likelihoods are integrated, only within a range of the moving object, based at least in part on the obstacle map and the movement amount determined in a preceding operation cycle. Applicant must respectfully disagree with the Examiner's interpretation of Tokoro, taking the amended claims into consideration. 
Tokoro describes a process that is performed when an object is detected by a radar sensor and/or an image sensor (paragraph 0023). The reliability of the sensors is determined from a number of effective data items from each sensor (paragraph 0024). The effective data items of the radar sensor of Tokoro are data of reflection points whose reception level is greater than or equal to a predetermined value and for which the distance information can be calculated (paragraph 0025). 
However, Tokoro does not describe that the reliability of the sensors is based on an obstacle map and a movement amount determined in a previous operation cycle. Nor does Tokoro describe 
that the reliability is determined only for sampling points within a predetermined range of the object position as determined in a preceding operation cycle. Instead, the reliability of Tokoro is determined from the number of effective data points in a single operation cycle. Tokoro is silent with regard to a previous operation cycle. As such, Tokoro fails to teach or suggest that the movement amount likelihoods are integrated based at least in part on the obstacle map and the movement amount determined in a preceding operation cycle and are integrated only for sampling points located within a predetermined range between a position of the object, determined in the preceding operation cycle, and the sampling points, as claimed. 
Therefore, the combination of Sekiguchi and Tokoro does not teach all the limitations of amended claim 1. 
In the Response to Arguments section of the Office Action, the Examiner argues that if the integration occurs, then the detection is in range of the moving object. It is respectfully submitted that the Examiner misunderstands Applicants claims. Applicants' claims did not recite detection in range of the moving object. To the contrary, Applicant's amended claims recite that the integration is performed only for sampling points located within a predetermined range of the object position, as determined in the previous operation cycle. This feature is not disclosed by the cited references.
For at least these reasons, amended claim 1 is clearly and patentably distinguished over Sekiguchi in view of Tokoro. Accordingly, withdrawal of the rejection is respectfully requested”.
Applicant’s arguments have been fully considered and they are persuasive therefore, Examiner withdraws said rejections for claims 1 and 5-8”.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “wherein the movement amount likelihoods are integrated, based at least in part on the obstacle map and the movement amount determined in a preceding operation cycle and are integrated only for sampling points located within a predetermined range between a position of the object, determined in the preceding operation cycle, and the sampling points”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 5-6, the claims have been found allowable due to their dependencies to claim 1 above. 
Regarding claim 7, the prior art does not teach or suggest the claimed invention having “the movement amount likelihoods are integrated based at least in part on the obstacle map and the movement amount determined in a preceding operation cycle and are integrated only for sampling points located within a predetermined range between a position of the object, determined in the preceding operation cycle, and the sampling points”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 8, the prior art does not teach or suggest the claimed invention having “the movement amount likelihoods are integrated based at least in part on the generated obstacle map and the movement amount determined in a preceding operation cycle and are integrated only for sampling points located within a predetermined range between a position of the object, determined in the preceding operation cycle, and the sampling points”, and a combination of other limitations thereof as recited in the claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ouchi (US 2015/0234044) discloses calculate, based on sensor data received from a first sensor of a first type, the first sensor configured to capture an image, and sensor data received from a second sensor of a second type different from the first type, movement amount likelihoods of each of a plurality of movement amounts of an object (¶0032-0033); perform travel control of a vehicle using the obstacle map, wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor (¶0039)
Noda (US 2016/0349358) discloses calculate, based on sensor data received from a first sensor of a first type, the first sensor configured to capture an image, and sensor data received from a second sensor of a second type different from the first type, movement amount likelihoods of each of a plurality of movement amounts of an object, (¶0020-0022) wherein the movement amount likelihoods are calculated for each of the first sensor and the second sensor (¶0023-0024); integrate the calculated movement amount likelihoods to determine integration likelihoods individually of the plurality of movement amounts (¶0027-0030); determine a movement amount of the object based on the determined integration likelihoods; (Fig. 5)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862